EAGLES, Judge.
In reviewing decisions of the Industrial Commission, we are limited to determining whether the findings of the Commission are supported by competent evidence and whether those findings justify its legal conclusions. Roper v. J.P. Stevens & Co., 65 N.C. App. 69, 308 S.E. 2d 485 (1983), disc. review denied, 310 N.C. 309, 312 S.E. 2d 652 (1984). Plaintiff argues that the Commission’s finding that he failed to prove that his hernia was accompanied by pain is unsupported by the evidence and that the finding does not justify the Commission’s conclusion that there was no causal connection between defendant’s hernia and the accident. Plaintiff has failed to show where there is any error in the Commission’s decision. Therefore, we must affirm.
G.S. 97-2(18) provides that, in all claims for compensation for hernia resulting from an injury by accident, the claimant must prove to the satisfaction of the Commission:
(a) That there was an injury resulting in a hernia;
(b) That the hernia appeared suddenly;
(c) That it was accompanied by pain;
*83(d) That the hernia immediately followed an accident; and
(e) That the hernia did not exist prior to the accident for which compensation is claimed. G.S. 97-2(18). [Emphasis added.]
To recover compensation, a plaintiff must prove the existence of each of the above five elements. Hensley v. Cooperative, 246 N.C. 274, 98 S.E. 2d 289 (1957). The absence of any one of them will result in the denial of compensation. Lutes v. Tobacco Co., 19 N.C. App. 380, 198 S.E. 2d 746 (1973).
Here, the Commission found that plaintiff failed to prove that his hernia was accompanied by any pain. An examination of the record reveals that there is competent evidence to support that finding. Plaintiff testified that, after the lump appeared, he experienced muscular “strain” while lifting the 75-100 pound rolls of cloth at work and that about a month after the accident he began to feel “sick to my stomach.” He contends that this testimony is sufficient to constitute proof of “pain.” While we agree with plaintiff that the feeling of pain is subjective and that an employee need not necessarily use the term “pain” before compensation may be awarded, plaintiffs testimony here clearly does not satisfy the mandatory requirement of G.S. 97-2(18)(c).
Although plaintiff testified that he felt sick to his stomach, he also stated that it “really never hurt.” Furthermore, the muscle strain which he alluded to was, according to his own testimony, unrelated to his hernia. In fact, plaintiff stated that the muscle strain was the same kind of strain anyone feels when lifting a heavy object. Therefore, neither the general feeling of nausea nor the muscle strain which plaintiff described in his testimony can be equated with “pain” as that term is used in G.S. 97-2(18)(c). Since plaintiff never testified that he suffered any pain, the Commission’s finding that he failed to prove that his hernia was accompanied by pain is supported by competent evidence.
Plaintiff also argues that the Commission erred in concluding that he failed to establish a causal connection between his hernia and his injury by accident. More specifically, plaintiff states that, even without a finding of pain, he established a causal connection by proving to the satisfaction of the Commission that the hernia was a result of the accident. Plaintiff contends that the showing *84of pain is not necessary under a liberal construction of the statute where the Commission is otherwise satisfied as to causation. We agree that the statute must be liberally construed. McMahan v. Supermarket, 24 N.C. App. 113, 210 S.E. 2d 214 (1974). We also agree that the record indicates that the Commission believed that plaintiff s hernia was, in fact, caused by his accident at work. Nevertheless, the Commission properly found that no causal connection was established, as required by G.S. 97-2(18).
Here, the statute is unambiguous in requiring that each of the five listed elements must be proven before compensation may be awarded. Where a statute is clear, there is no reason for judicial construction and courts must give the statute its plain meaning. News and Observer v. State; Co. of Wake v. State; Murphy v. State, 312 N.C. 276, 322 S.E. 2d 133 (1984). The statute, in effect, defines what constitutes a causal connection for purposes of a hernia injury and, when any one of the statute’s elements is not proven, a causal connection does not exist. See, Lutes v. Tobacco Co., supra; 1B Larson, The Law of Workers’ Compensation Section 39.71 (1986). This is true even if the Commission is otherwise convinced that the hernia was caused by an accident arising out of and in the course of employment. Plaintiffs failure to prove the hernia was accompanied by pain requires that his claim be denied.
Affirmed.
Judge Arnold concurs.
Judge Johnson dissents.